                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                   Plaintiff,               )                8:21CR25
                                            )
      vs.                                   )
                                            )                  ORDER
NZINGHA SIMMONS,                            )
                                            )
                   Defendant.               )


        This matter is before the court upon defendant’s Unopposed Motion to Continue
Trial [27]. Defendant requests additional time to prepare for trial and work towards
resolution of her case. For good cause shown,

      IT IS ORDERED that defendant’s Unopposed Motion to Continue Trial [27] is
granted, as follows:

      1. The jury trial now set for May 25, 2021, is continued to July 27, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and July 27, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).


      DATED: May 6, 2021.

                                        BY THE COURT:


                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
